Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.

Claims 1, 3-4 and 7-20 are pending and being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Rejection Withdrawn
The written description and enablement rejections of claims 1, 3-4 and 7-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment.  

The rejection of claims 1, 3-4 and 7-20 under 35 U.S.C. .112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 is indefinite because it depends from canceled claim 5.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1, 3-4, 7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudde et al (WO2014187743 publication, published November 27, 2014; PTO 892) in view Kodandapani et al (US2012/0108455, published May 3, 2012; PTO 892).
The applied reference WO2014187743 has a common inventor Geert Mudde with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Mudde teaches and claims an immunogenic composition (p. 27) comprising: a.  a directed adjuvant comprising an anti-CD32 antibody (see p. 9, 32, claims 1 and 5) linked to a TLR9 ligand such as SEQ ID NO: 46, 47 or 48 (reference claims 6) and a first peptide alpha-helix; and an immunogen human gastrin-17 comprising the amino acid sequence of SEQ ID NO: 1 linked to a second peptidic alpha-helix coiled to the first alpha-helix, see entire document, Summary of invention, Claim 1, in particular.  Examples of TLR9 ligands are TLR9 agonists such as CpG class A, in particular CpG-A(D)17, oligodeoxynucleotides (ODN), also known as “D”-type ODN (group I) that induce a strong IFNalpha induction and minimal maturation of dendritic cells, CpG class B, in particular CpG-B (K)21 oligodeoxynucleotides (ODN), also known as “K”-type ODN or Group II that induce a weak IFNalpha induction and maturation of dendritic cells, and CpG class C, also known as CpG-C oligodeoxynucleotides (ODN) or Group III that induce IFNalpha and maturation of immature dendritic cells, see p. 10 and 33.   Examples of the first and second peptide alpha-helices each comprises 3-5 repeat of EVSAL (SEQ ID NO: 14), which is identical to the claimed SEQ ID NO: 11, see p. 35, reference claim 4 in particular.  
Regarding claim 2, Mudde teaches at least two immunogen linked to the second alpha-helix, see reference claim 3, in particular.
Regarding claim 4, Mudde teaches each of the first and second alpha-helices bind to each other with a Kd of less than 10-6 M, see p. 9, reference claim 4. 
Regarding claim 7, Mudde teaches the immunogenic composition further comprises one or more linker sequences, composed of glycine and/or serine and/or lysine residues, see reference claim 7. 

	Regarding claim 10, Mudde teaches a kit for preparing the immunogenic composition, see p. 30, reference claim 10. 
	Regarding claim 17, Mudde teaches at least two (aka two or more) peptide immunogen are linked to the second peptidic alpha-helix, see reference claim 3, in particular.  The recitation of three or more immunogen is an obvious variation of the reference teachings. 
Regarding claim 18, Mudde teaches the scFv antibody binds to CD32a, see p. 31, line 1.
Regarding claim 11, Mudde teaches a method of treating cancer comprising administering the immunogenic composition to the subject, see p. 2-3, 12, 25, reference claim 11. 
Regarding claim 12, Mudde teaches the method wherein the composition is administered to the subject in an effective amount employing a prime-boost strategy, see p. 12, 16, reference claim 12.
Regarding claim 13, Mudde teaches the composition is administered to the subject in an effective amount ranging between 0.0001 and 2 mg per administration, see p. 13, 25, reference claim 13. 
Regarding claim 14, Mudde teaches the subject is further treated by chemotherapy, radiation therapy, see p. 27, lines 16-20, reference claim 14.
Regarding claim 15, Mudde teaches the immune response in the subject is serum IgG titer against Gastrin of at least 1/100, see p. Table 2, IgG titer, reference claim 15, in particular. 
Mudde does not teach the extracellular Her2/Neu domain comprises SEQ ID NO: 1 or 2 as per claims 1, 10 and 16.

US-13-200-666A-51

  Query Match             100.0%;  Score 3511;  DB 10;  Length 630;
  Best Local Similarity   100.0%;  
  Matches  630;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TQVCTGTDMKLRLPASPETHLDMLRHLYQGCQVVQGNLELTYLPTNASLSFLQDIQEVQG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TQVCTGTDMKLRLPASPETHLDMLRHLYQGCQVVQGNLELTYLPTNASLSFLQDIQEVQG 60

Qy         61 YVLIAHNQVRQVPLQRLRIVRGTQLFEDNYALAVLDNGDPLNNTTPVTGASPGGLRELQL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YVLIAHNQVRQVPLQRLRIVRGTQLFEDNYALAVLDNGDPLNNTTPVTGASPGGLRELQL 120

Qy        121 RSLTEILKGGVLIQRNPQLCYQDTILWKDIFHKNNQLALTLIDTNRSRACHPCSPMCKGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RSLTEILKGGVLIQRNPQLCYQDTILWKDIFHKNNQLALTLIDTNRSRACHPCSPMCKGS 180

Qy        181 RCWGESSEDCQSLTRTVCAGGCARCKGPLPTDCCHEQCAAGCTGPKHSDCLACLHFNHSG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RCWGESSEDCQSLTRTVCAGGCARCKGPLPTDCCHEQCAAGCTGPKHSDCLACLHFNHSG 240

Qy        241 ICELHCPALVTYNTDTFESMPNPEGRYTFGASCVTACPYNYLSTDVGSCTLVCPLHNQEV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ICELHCPALVTYNTDTFESMPNPEGRYTFGASCVTACPYNYLSTDVGSCTLVCPLHNQEV 300

Qy        301 TAEDGTQRCEKCSKPCARVCYGLGMEHLREVRAVTSANIQEFAGCKKIFGSLAFLPESFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TAEDGTQRCEKCSKPCARVCYGLGMEHLREVRAVTSANIQEFAGCKKIFGSLAFLPESFD 360

Qy        361 GDPASNTAPLQPEQLQVFETLEEITGYLYISAWPDSLPDLSVFQNLQVIRGRILHNGAYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GDPASNTAPLQPEQLQVFETLEEITGYLYISAWPDSLPDLSVFQNLQVIRGRILHNGAYS 420

Qy        421 LTLQGLGISWLGLRSLRELGSGLALIHHNTHLCFVHTVPWDQLFRNPHQALLHTANRPED 480

Db        421 LTLQGLGISWLGLRSLRELGSGLALIHHNTHLCFVHTVPWDQLFRNPHQALLHTANRPED 480

Qy        481 ECVGEGLACHQLCARGHCWGPGPTQCVNCSQFLRGQECVEECRVLQGLPREYVNARHCLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ECVGEGLACHQLCARGHCWGPGPTQCVNCSQFLRGQECVEECRVLQGLPREYVNARHCLP 540

Qy        541 CHPECQPQNGSVTCFGPEADQCVACAHYKDPPFCVARCPSGVKPDLSYMPIWKFPDEEGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CHPECQPQNGSVTCFGPEADQCVACAHYKDPPFCVARCPSGVKPDLSYMPIWKFPDEEGA 600

Qy        601 CQPCPINCTHSCVDLDDKGCPAEQRASPLT 630
              ||||||||||||||||||||||||||||||
Db        601 CQPCPINCTHSCVDLDDKGCPAEQRASPLT 630

The reference SEQ ID NO: 51 is 99.6% identical to the claimed SEQ ID NO: 1, see sequence alignment below:
US-13-660-238-106

  Query Match             99.6%;  Score 3488;  DB 11;  Length 653;
  Best Local Similarity   99.7%;  
  Matches  628;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TQVCTGTDMKLRLPASPETHLDMLRHLYQGCQVVQGNLELTYLPTNASLSFLQDIQEVQG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 TQVCTGTDMKLRLPASPETHLDMLRHLYQGCQVVQGNLELTYLPTNASLSFLQDIQEVQG 82

Qy         61 YVLIAHNQVRQVPLQRLRIVRGTQLFEDNYALAVLDNGNPLNNTTPVTGASPGGLRELQL 120
              ||||||||||||||||||||||||||||||||||||||: ||||||||||||||||||||
Db         83 YVLIAHNQVRQVPLQRLRIVRGTQLFEDNYALAVLDNGDLLNNTTPVTGASPGGLRELQL 142

Qy        121 RSLTEILKGGVLIQRNPQLCYQDTILWKDIFHKNNQLALTLIDTNRSRACHPCSPVCKGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 RSLTEILKGGVLIQRNPQLCYQDTILWKDIFHKNNQLALTLIDTNRSRACHPCSPVCKGS 202

Qy        181 RCWGESSEDCQSLTRTVCAGGCARCKGPLPTDCCHEQCAAGCTGPKHSDCLACLHFNHSG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 RCWGESSEDCQSLTRTVCAGGCARCKGPLPTDCCHEQCAAGCTGPKHSDCLACLHFNHSG 262


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        263 ICELHCPALVTYNTDTFESMPNPEGRYTFGASCVTACPYNYLSTDVGSCTLVCPLHNQEV 322

Qy        301 TAEDGTQRCEKCSKPCARVCYGLGMEHLREVRAVTSANIQEFAGCKKIFGSLAFLPESFD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 TAEDGTQRCEKCSKPCARVCYGLGMEHLREVRAVTSANIQEFAGCKKIFGSLAFLPESFD 382

Qy        361 GDPASNTAPLQPEQLRVFETLEEITGYLYISAWPDSLPDLSVLQNLQVIRGRILHNGAYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 GDPASNTAPLQPEQLRVFETLEEITGYLYISAWPDSLPDLSVLQNLQVIRGRILHNGAYS 442

Qy        421 LTLQGLGISWLGLRSLRELGSGLALIHHNTRLCFVHTVPWDQLFRNPHQALLHTANRPED 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 LTLQGLGISWLGLRSLRELGSGLALIHHNTRLCFVHTVPWDQLFRNPHQALLHTANRPED 502

Qy        481 ECVGEGLACHQLCARGHCWGPGPTQCVNCSQFLRGQECVEECRVLQGLPREYVNARHCLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 ECVGEGLACHQLCARGHCWGPGPTQCVNCSQFLRGQECVEECRVLQGLPREYVNARHCLP 562

Qy        541 CHPECQPQNGSVTCFGPEADQCVACAHYKDPPFCVARCPSGVKPDLSYMPIWKFPDEEGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 CHPECQPQNGSVTCFGPEADQCVACAHYKDPPFCVARCPSGVKPDLSYMPIWKFPDEEGT 622

Qy        601 CQSCPINCTHSCVDLDDKGCPAEQRASPLT 630
              ||||||||||||||||||||||||||||||
Db        623 CQSCPINCTHSCVDLDDKGCPAEQRASPLT 652
Kodandapani teaches examples of cancer include colorectal cancer, see para. [0240], [0242], Table 3.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the immunogen human gastrin-17 of Mudde for the tumor antigen Her2/Neu comprises the amino acid sequence of SEQ ID NO: 51 as taught by Kodandapani to arrive at the claimed immunogenic composition with a reasonable expectation of success, e.g., induces antibody for treating Her/Neu positive cancer.  

One of ordinary skill in the art would have been motivated to do so because Mudde teaches the use of a combination of two alpha-helix coiled-coil peptide repeats to link anti-CD32 antibody to adjuvant CpG oligodeoxynucleotide and tumor antigen to target the adjuvant and tumor antigen to CD32a expressing dendritic cells, thereby promoting tumor antigen specific T helper type 1 (Th1) cells in addition to cytotoxic T lymphocytes (CTL) and IFNalpha induction, see p 7, in particular. 
The simple substitution of one known element, tumor antigen Gastrin for another, e.g., HER2/Neu to obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
 “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mudde et al (WO2014187743 publication, published November 27, 2014; PTO 892) in view Kodandapani et al (US2012/0108455, published May 3, 2012; PTO 892) as applied to claims 1, 3-4, 7, 9-18 and 20 mentioned above and further in view of US20130243767 (Mudde 2 hereafter, published September 19, 2013; PTO 892).
The combine teachings of Mudde and Kodandapani have been discussed supra. 
The references above do not teach the linker comprises the amino acid sequence of SEQ ID NO: 4 (GGGSHHHHHHGGGSGG) or SEQ ID NO: 5 (GGGSGGGS) as per claim 19. 
However, Mudde 2 teaches various flexible linkers such as GGGSGGGS, which is identical to the claimed SEQ ID NO: 5, see para. [0276], SEQ ID NO: 95, GGGSGGGS in bold.  Mudde 2 further teaches linker such as GGGSHHHHHHGGGSGG, which is identical to the claimed SEQ ID NO: 4, to link immunogen 5-12 to the pepK coiled coil KVSALKEKVSALKEKVSALKEKVSALKEKVSALKE, see para. [0276], reference SEQ ID NO: 96, bold and underline, in particular.  The reference pepK coiled coil alpha helix comprises five repeats of KVSAL (instant SEQ ID NO: 12).  Exemplary antigen is a tumor-associated antigen such as HER2/Neu for use as warhead in oncology see para. [0269], [0276], [0291]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the linker of Mudde for any of the flexible linker comprises the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 5 of Mudde 2  to arrive at the claimed immunogenic composition with a reasonable expectation of success, e.g.., linking any anti-CD32 to the TLR9 agonist, e.g., CpG A or CpG B or CpG C and the immunogen comprising the extracellular Her2/neu domain monomer of to the coiled coil of 
One of ordinary skill in the art would have been motivated to do so because Mudde2 teaches the flexible linker can be any linker, see para. [0276]. 
The simple substitution of one known element, tumor antigen Gastrin for another, e.g., HER2/Neu to obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
Further, the substitution does not change the operation of the linker of Mudde. It merely improves the flexibility of the linker. 
 “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 1, 9 and 10 are free of prior art. 

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644